MORROW, Presiding Judge.
— The offense is driving an automobile upon a public highway while intoxicated; penalty assessed at confinement in the penitentiary for a period of two years and the prohibition against driving a motor vehicle upon the public highways of the State for a term of two years.
The appellant, while driving an automobile upon the public highway, brought about a collision with a truck. The appellant’s testimony suggests that it was an accident; also that his physical condition at the time was due to the fact that he was nervous and excited. However, the State’s testimony is to the *98effect that he was drunk at the time. The officers found a half-pint bottle containing about two inches of liquor in the car of the appellant at the time of his arrest.
There are no bills of exception challenging the rulings of the court upon the trial of the case.
In overruling the motion for new trial, we think the trial judge committed no error.
The judgment is affirmed.

Affirmed.